Citation Nr: 1241989	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  99-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for service-connected post operative Bristow procedure, right shoulder with degenerative changes, to include the issue of whether the reduction in disability rating from 30 percent to 20 percent from February 1, 1999 to August 19, 2007 was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, a Travel Board hearing was held before the undersigned at the RO.  A transcript of this proceeding has been associated with the claims file.  

The issue of entitlement to service connection for a disability manifested by acid reflux, claimed as secondary to the service-connected right shoulder disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All due process requirements and the criteria for the reduction of the evaluation for the Veteran's right shoulder disability from 30 percent to 20 percent were met, to include all appropriate notices and time periods.

2.  From February 1, 1999 to August 19, 2007, the record contains no indication that the Veteran's service-connected right shoulder disability exhibited sustained improvement.

3.  The Veteran's right shoulder disability is manifested by limitation of arm motion without dislocation, nonunion or loose union, impairment of the humerous, or ankylosis. 

4.  The evidence does not show that the Veteran's service-connected right shoulder disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Restoration of the 30 percent disability rating for a right shoulder disability from February 1, 1999 to August 19, 2007 is warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5201 (2012).

2.  The criteria for a disability rating in excess of 30 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Plate I, Diagnostic Code 5201 (2012). 

3.  Application of extraschedular provisions for the service-connected right shoulder disability is not warranted.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in excess of 30 percent for a service-connected right shoulder disability, to include the restoration of a 30 percent disability rating from February 1, 1999 to August 19, 2007.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the VCAA was enacted and became effective. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim and provides that VA will notify the claimant and the claimant's representative, if any, of information required to substantiate a claim and will assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has also revised the provisions of 38 C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Where laws or regulations change after a claim has been filed or reopened and before the administrative or judicial process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or has permitted the Secretary of Veterans Affairs to do otherwise and the Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as the revised version of 38 U.S.C.A. § 5107 in the VCAA eliminates the "well-grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002). 

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in September 2007 and May 2011.  Although the September 2007 and May 2011 VCAA letters pertaining to the effective-date element of the claim were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the April 2012 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and VA treatment records.  

The Veteran was afforded VA examinations for his right shoulder disability in September 1998, October 2007, and June 2011.  The examination report reflects that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the October 2007 and June 2011 VA examiners indicated that the Veteran's claims folder was not available for review, and the September 1998 VA examiner did not indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of right shoulder pain.  Examinations were then performed that addressed all the relevant rating criteria.  

In short, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony before the undersigned in July 2012.

Accordingly, the Board will proceed to a decision.

Reduction and evaluation of right shoulder disability

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R.            § 3.105(e) (2012).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1) (2012). 

The record shows that in a July 1998 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his right shoulder disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced, effective October 1, 1998.  He was also notified of having the opportunity for a personal hearing.  The record shows that a VA examination report dated September 1998 was associated with the Veteran's claims folder during this period.  In the November 1998 rating decision, the RO reduced the evaluation of the Veteran's right shoulder disability from 30 percent to 20 percent, effective February 1, 1999, and informed the Veteran of this in a letter dated November 1998.

Based on these facts, the Board concludes that the RO complied with the procedures required under 38 C.F.R. § 3.105 for reducing the Veteran's disability rating by notifying him of his rights, giving him an opportunity for a hearing and time to respond, and making the reduction effective no sooner than permitted.  Therefore, the due process required by 38 C.F.R. § 3.105(e) has been met.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2012).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2012). 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2012); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

However, the 30 percent disability rating for the right shoulder disability was in effect for less than 5 years, from May 17, 1996 to January 30, 1999.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2012). 

An examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2012).  The question is thus whether an examination had shown an improvement warranting reduction in the rating.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

"Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since 1989, the Veteran's right (major) shoulder disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (limitation of arm motion).  Under Diagnostic Code 5201, a 20 percent rating (major or minor arm) is warranted for limitation of motion of the arm at shoulder level; 30 percent (major arm) and 20 percent (minor arm) ratings are warranted for limitation of motion midway between the side and shoulder level; 40 percent (major arm) and 30 percent (minor arm) ratings are warranted for limitation of arm motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.    

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees. (90 degrees abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.)  

The Veteran was afforded a VA examination for his right shoulder disability in September 1998.  He complained of aching pain in the right shoulder and occasional tingling in the ring and little fingers of his right hand.  He reported that the pain in the shoulder was pulsating in nature, and that the pain was primarily aggravated by lifting and when in cold weather.  He used medication and a heating pad to his shoulder for treatment.  He did not complain of crepitation, stiffness, or instability of the shoulder.  

Upon physical examination, the VA examiner noted that the Veteran did not appear to be in any acute distress.  Additionally, there was no localized tenderness about the right shoulder and no palpable masses.  Although the Veteran demonstrated "considerable" guarding about the right shoulder, when coaxed he had full range of motion.  However, the examiner noted a palpable click in the right shoulder on abduction movements.  With repeated abduction movements, the click disappeared.  The Veteran's stress tests for subluxation were negative and his impingement test was negative.  An X-ray report of the Veteran's right shoulder revealed a screw in the glenoid neck.  Moreover, there was some minimal lipping of the inferior portion of the humeral head and the inferior portion of the glenoid labrum.  The examiner diagnosed the Veteran with status post operative Bristow procedure, right shoulder for recurrent dislocation and early degenerative arthritis of the right shoulder.  

The Veteran was provided a VA examination in October 2007.  He complained of pain, stiffness, tenderness, tingling, and weakness in the right shoulder as well as flare-ups which were severe in nature and occurred weekly.  During a flare-up, the Veteran indicated that he could not write, grip, lift, pull, carry, do household chores, or exercise.  The Veteran reported that the right shoulder disability mildly affects feeding and toileting; moderately affects grooming; severely affects chores, shopping, exercise, traveling, bathing, and dressing; and prevents participation in sports and recreation.  He also noted that his job as a prison guard was affected by the right shoulder disability as he had difficulty when drawing his weapon, lifting and carrying, reaching, and had decreased strength.   

Upon physical examination, the VA examiner reported no evidence of abnormal weight bearing.  Range of motion testing revealed active and passive forward flexion and abduction to 50 degrees with pain at 40 degrees, active and passive external rotation to 20 degrees with no pain noted, and active and passive internal rotation to 70 degrees with pain at 50 degrees.  The examiner reported no additional loss of motion on repetitive use.  The examiner further noted no loss of bone or part of a bone as well as the absence of recurrent shoulder dislocations, inflammatory arthritis, or ankylosis.  She reported that the Veteran's shoulder disability was manifested by tenderness, painful movement, abnormal motion, and guarding of movement.  She diagnosed the Veteran with status post operative Bristow procedure, right shoulder with degenerative changes.  

The Board notes that VA treatment records dated March 2000 to January 2011 document the Veteran's continued complaints of right shoulder pain and tenderness.  The March 2000 treatment record noted pain at 90 degrees abduction.  Furthermore, a November 2006 VA treatment record noted limited extension, flexion, and rotation upon examination.  An X-ray report of the Veteran's right shoulder dated June 2007 indicated an impression of no acute abnormality in the right shoulder series and slight inferior subluxation of the right humeral head with extensive degenerative, post-surgical and posttraumatic changes.  The June 2007 treatment record noted a diagnosis of right shoulder arthralgia, and a July 2008 record documented right shoulder impingement.  A June 2009 treatment record indicated that the Veteran's right shoulder was not dislocated, and January and March 2010 records noted the Veteran's complaints of right shoulder pain.  An X-ray report dated May 2010 revealed an impression of right shoulder arthritis.  The May 2010 treatment record documented the Veteran's complaints that he is not able to lift his right arm above shoulder level.  A January 2011 treatment record noted a diagnosis of right shoulder pain.    

The Veteran was afforded a VA examination in June 2011.  He reported that his right shoulder disability interrupted his sleep, and that the pain was moderate which became severe by the end of the day.  He also reported stiffness, tenderness, weakness, and decreased speed of joint motion with difficulty reaching overhead.  The Veteran indicated that the right shoulder disability had moderate effects on shopping; moderate to severe effects on chores, recreation, traveling, bathing, dressing, grooming, and driving; and severe effects on sports.  

Upon physical examination, the VA examiner noted findings of tenderness, guarding of movement, and weakness.  Range of motion testing revealed active right shoulder flexion to 90 degrees with pain at 70 degrees and passive right shoulder flexion to 105 degrees with pain at 70 degrees; active abduction to 80 degrees with pain at 55 degrees and passive abduction to 90 degrees with pain at 55 degrees; active and passive external rotation to 30 degrees with pain at 5 degrees, and active and passive internal rotation to 85 degrees with pain at 10 degrees.  There was no additional loss of motion with repetitive use.  The examiner noted an X-ray report dated February 2010 which revealed an impression of moderately severe osteoarthritis at the right glenohumeral joint, small osteophyte or adjacent soft tissue calcification along the greater tuberosity at insertion of supraspinatus tendon, and possible slight inferior subluxation of right humeral head.  The examiner diagnosed the Veteran with status post Bristow procedure of the right shoulder with degenerative changes and moderately severe osteoarthritis.  

The Veteran continued his complaints of right shoulder pain at the July 2012 Board hearing.  Specifically, he testified that he experienced constant pain, instability to raise his arm over shoulder level, and difficulty grasping and holding objects on a continual basis.  See the July 2012 Board hearing transcript, pgs. 4-7.  He also stated that during the September 1998 VA examination, he required assistance from the VA examiner with respect to moving his shoulder when range of motion testing occurred as he was not able to move his arm on his own.  Id. at pgs. 7-8.  Additionally, the Veteran testified that the right shoulder disability currently keeps him awake at night and that he has minimal mobility.  Id. at page 9.    

The Board adds that E.C., a former supervisor of the Veteran, submitted a statement dated August 2012 which indicated that the Veteran was not able to perform his duties as a loss prevention supervisor due to his right shoulder disability.    
     
Based on the evidence of record, the Board finds that reduction of the Veteran's disability rating for his right shoulder disability from 30 percent to 20 percent effective from February 1, 1999 to August 19, 2007 was not warranted.  Although the September 1998 VA examination report indicates that that the Veteran had full range of motion of the right shoulder, the examiner also noted "considerable" guarding, and that the Veteran only evidenced full range of motion when coaxed.  Moreover, as discussed above, the Veteran testified at the July 2012 Board hearing that he required assistance from the VA examiner with regard to moving his shoulder, and indicated that he was unable to raise his arm above shoulder level.  The Board finds that the Veteran's testimony is credible.  In this regard, the Veteran's statements as to his right shoulder symptomatology are congruent with the medical evidence of record, which documents consistent complaints of limitation of motion and daily activities.  Notably, the VA treatment records dated between March 2000 and June 2007 document the Veteran's continued complaints of pain in his right shoulder as well as "limited" flexion.  The Board further notes that the Veteran was awarded a 30 percent disability rating for the right shoulder disability in a rating decision dated December 1996 based in part on restricted range of motion and pain in the right shoulder.  There is no other evidence of record indicating sustained improvement of the Veteran's right shoulder symptomatology sufficient to warrant a rating reduction.  Indeed, the evidence of record, to include the Veteran's testimony at the July 2012 Board hearing, indicates that he continued to experience right shoulder pain and limitation of motion throughout the course of the period under consideration.

Thus, the Board finds that the Veteran's right shoulder disability did not demonstrate sustained improvement and, therefore, the rating reduction was improper and restoration of a 30 percent evaluation for the Veteran's service connected right shoulder disability for the period from February 1, 1999 to August 19, 2007 is granted.   

However, the evidence does not show that the Veteran is entitled to a disability rating in excess of 30 percent for the right shoulder disability during any period on appeal.  Although the Board notes the Veteran's complaints of pain and interference in daily activities due to his right shoulder disability as well as evidence of limitation of motion, and has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2012), there is no evidence of limitation of right arm motion to midway between the side and shoulder level or to 25 degrees from the side required for a higher disability rating.  In this regard, as noted above, on VA examination in June 2011, the Veteran demonstrated forward flexion to 70 degrees and abduction to 55 degrees with consideration of pain with no additional loss of motion on repetitive use.  Moreover, the October 2007 VA examination documented forward flexion to 40 degrees and abduction to 40 degrees with consideration of pain with no additional loss of motion on repetitive use.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5201.

The competent and probative evidence of record also does not indicate evidence of dislocation of the Veteran's right shoulder.  Although the September 1998 VA examiner noted a palpable click in the right shoulder on abduction movements, episodes of dislocation were not reported in the October 2007 and June 2011 VA examinations or in the VA treatment evaluations.  Indeed, the evidence does not otherwise show nonunion or malunion of the right shoulder with palpation of the clavicle.  Furthermore, the evidence does not indicate fibrous union, false joint, loss of humeral head, or flail shoulder.  The Veteran retains shoulder motion which means that there is no ankylosis.  The evidence is, therefore, against the grant of an increased rating on the basis of dislocation, nonunion or malunion, or impairment of the humerus, under Diagnostic Codes 5200-5203 (2012). 

The Board also notes that as there was no evidence on VA examinations in  September 1998, October 2007, or June 2011 or elsewhere in the record of a muscle injury to the right shoulder, consideration of a higher rating under Diagnostic Codes 5301 and 5302 is therefore not warranted. 

The Board additionally notes that although the Veteran has been diagnosed with degenerative changes of the right shoulder, this disease manifests in shoulder pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2012) [the evaluation of the same disability under various diagnoses is to be avoided].

In evaluating the severity of his service-connected disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The criteria specifically provide for evaluation of the disability based upon impairment of the shoulder, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.
ORDER

Entitlement to restoration of a 30 percent rating for post operative Bristow procedure, right shoulder with degenerative changes, from February 1, 1999 to August 19, 2007 is warranted.  

Entitlement to a disability rating in excess of 30 percent for service-connected post operative Bristow procedure, right shoulder with degenerative changes is denied.


REMAND

TDIU

The Board observes that during the July 2012 hearing, the Veteran testified that he is currently unemployed and has not worked since 2010 due to his right shoulder disability.  Moreover, the Board reiterates that E.C., a former supervisor of the Veteran, submitted a statement dated August 2012 which indicated that the Veteran was not able to perform his duties as a loss prevention supervisor due to his right shoulder disability.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2. The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected right shoulder disability prevents him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  
 
3. Thereafter, the claim for TDIU must be adjudicated by the RO.  Notice of the determination, and his appellate rights, should be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


